to administratively close the appeal in Docket No. 65780 and transfer to

                Docket No. 65781 all documents filed or received in this matter.

                            It is so ORDERED.




                                                                                   J.




                                                   Parraguirre



                                                   Saitta


                cc: Hon. Robert W. Lane, District Judge
                     Joseph Darrell Anderson, II
                     Attorney General/Carson City
                     Nye County District Attorney
                     Nye County Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 194Th e